DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2021 has been entered.
 

Election/Restrictions
To summarize the current election, the applicant elected group I, without traverse.
Claims 30, 32, and 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 11, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 16 recite a temperature and pH range as corresponding to a physiological environment. The specification did not previously define what location constitutes a physiological environment or associate any particular set of conditions to the recitation. 
This is a new matter rejection.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4, 6, 8, 10-11, 13, 16, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “one or more amphiphilic graft copolymer” in the preamble then recites, “said amphiphilic graft copolymer is at least…” in item (d). The use of a singular “copolymer” in reference to “one or more” coupled with the subsequent reference to “said amphiphilic graft copolymer” makes it unclear if only one of the “one or more” is being reference or if all of the “one or more” is being referenced. Parallel language would remedy this issue (e.g., reciting one or more amphiphilic graft copolymers initially and said one or more amphiphilic graft copolymer each subsequent time).
	Claims not expounded upon are also indefinite because they depend from an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 10-11, 13, 16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrouani et al. (Journal of Applied Polymer Science 2009 113:1188-1197) in view of Dong et al. (Colloids and Surfaces B:Biointerfaces 2008 66:26-33), Li et al. (previously cited), and Patsialas et al. (Carbohydrate Polymers 2012 .
Guerrouani et al. teach a graft copolymer of poly(vinyl alcohol) with polycaprolactone (PVA-g-PCL) or polylactide side chains (PVA-g-PLA) (see abstract; instant claims 1, 4, and 8). This polyol backbone and hydrophobic polyester side chains yield an amphiphilic graft copolymer that forms micelles in a solvent that is a good solvent for the backbone and poor solvent for the side chains (see page 1189 fist column last paragraph; instant claim 1). The combination of these particular backbone and side chains is taught for encapsulation and drug delivery systems (see page 1189 first column last paragraph; instant claims 22-23). PVA-g-PLA with different feed proportions of polylactide were generated and able to yield a polymer with 71-79 wt% polylactide as well as form micelles in dilute aqueous solution (see table II run no 7-9 and page 1196 second column first  and last paragraph; instant claim 1). Guerrouani et al. do not explicitly describe the arrangement of the polymer domains in the micelle, complexation of the corona, or a specific drug as a cargo.
	Dong et al. teach graft copolymers composed of a cellulose backbone and polylactide side chains and their organization into drug carrying micelles (see abstract). They broadly discuss amphiphilic block copolymers, noting their ability to self-assemble into micelles and the utility of these micelles as drug delivery systems (see page 26 second column last paragraph; instant claim 13). More specifically, the hydrophobic blocks of the copolymer organize into the core of the micelle in an aqueous environment while the hydrophilic blocks form a surrounding corona (see page 26 second column last paragraph). Hydrophobic drugs can be loaded into the hydrophobic core and the 
	Li et al. teach micelles composed of graft copolymers with a chitosan backbone and poly(N-isopropylacrylamide) side chains for drug delivery that are organized into micelles with a chitosan (hydrophilic) corona and poly(N-isopropylacrylamide) (hydrophobic) core (see abstract and figure 5). They teach non-covalent crosslinking of the corona to stabilize the micelles (see page 72 first column first full paragraph).
	Patsialas et al. teach the encapsulation of a peptide into poly(vinyl alcohol) beads (see abstract). Here they detail that poly(vinyl alcohol) microspheres were known to be crosslinked via the addition of boric acid for drug delivery applications (see page 1113 first column first full paragraph; instant claims 20-21). Boric acid is instantly disclosed and claimed as a complexation agent that non-covalently interacts with poly(vinyl alcohol). Patsialas et al. employ boric acid to stabilize the poly(vinyl alcohol) beads and note the tendency of the 2 mm beads to agglomerate due to the slow crosslinking 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the PVA-g-PLA micelles of Guerrouani et al. where prednisone acetate is included as the core drug cargo. This choice would have been obvious in light of Dong et al. who illustrate the desire to select this drug to deliver from similar amphiphilic graft copolymer micelles and in light of Guerrouani et al. who teach their micelles for drug delivery. The core would have been expected to be formed of the hydrophobic polylactide chains of the graft copolymer and the corona formed of the hydrophilic poly(vinyl alcohol) backbone of the graft copolymer because this arrangement is known for amphiphilic copolymers generally and that of Dong et al. which is also designed to have a hydroxyl containing backbone and poly(lactide) side chains. Della Valle et al. detail that poly(vinyl alcohol) is mucoadhesive, therefore these micelles with a poly(vinyl alcohol) corona would be expected to also be mucoadhesive (see column 2 lines 28-41;instant claims 10). The core would be expected to carry the drug due to the hydrophobicity of the core and drug (see instant claim 16). Application of the drug/polymer ratio of Dong et al. would then follow. It additionally would have been obvious to employ boric acid as a crosslinking agent for the poly(vinyl alcohol) corona. This choice would have been obvious based upon Li et al. as the application of the same technique to a similar product in order to yield the same improvement (e.g., stabilization of the micelle). Here the utility of boric acid as a poly(vinyl alcohol) stabilizer/crosslinker is established by Patsialas et al. This modification would be expected to provide stability to the corona of the modified prednisone acetate loaded In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the modified micelles of Guerrouani et al. have all the claimed components that are configured and have the corona complexation as instantly claimed. The stability conferred by the complexation would be expected to sustain the micelles in a physiological environment and the artisan of ordinary skill would have been equipped to adjust the degree of complexation as desired to reach their chosen duration of stability for the drug and micelles (see instant claims 11 and 16). Therefore claims 1, 4, 8, 10-11, 13, 16, and 20-23 are obvious over Guerrouani et al. in view of Dong et al., Li et al., and Patsialas et al. as evidenced by Liu et al. and Della Valle et al.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Guerrouani et al. in view of Dong et al., Li et al., and Patsialas et al. as evidenced by Liu et al. and Della Valle et al. as applied to claims 1, 4, 8, 10-11, 13, 16, and 20-23 above, and further in view of Guerrouani et al. (European Polymer Journal 2013 49:1621-1633; henceforth Guerrouani EPJ).

Guerrouani EPJ teach the same poly(vinyl alcohol) with grafted polylactide side chains that are self-assembled into micelles (see abstract and page 1623 top of second column). They go on to detail that the average size of the micelles ranges from 80 to 150 nm (see page 1632 first column last partial paragraph-second column first partial paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PVA-g-PLA polymers of Guerrouani EPJ to form the micelles of Guerrouani et al. in view of Dong et al., Li et al., and Patsialas et al. as evidenced by Liu et al. and Della Valle et al. because they teach the same polymers for micelles for drug delivery. Given a weight proportion of polylactide of 71-79 wt% in the graft copolymer and the space it would occupy in the core, that the diameter of a cavity within the core would be less than 300 nm and greater than 1 nm. Therefore claim 2 is obvious over Guerrouani et al. in view of Dong et al., Li et al., and Patsialas et al, and Guerrouani EPJ as evidenced by Liu et al. and Della Valle et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guerrouani et al. in view of Dong et al., Li et al., and Patsialas et al. as evidenced by Liu et al. and Della Valle et al. as applied to claims 1, 4, 8, 10-11, 13, 16, and 20-23 above, and further as evidenced by Wu et al. (Langmuir 2008 24:10306-10312) and Roy et al. (Chemical Society Reviews 2009 38:2046-2064).

    PNG
    media_image1.png
    140
    322
    media_image1.png
    Greyscale
where the terminal acid of the polylactide is bound to the pendant hydroxyls of poly(vinyl alcohol) thereby generating an ester bond. Claim 6 is product-by-process. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Dicyclohexylcarbodiimide acts as a condensation agent be facilitating intermediate reaction roles, but is not part of the final condensed compound. It has been employed to 



Response to Arguments
Applicant's arguments filed May 16, 2021 have been fully considered. In light of the amendment to the specification and claims, the objection to the specification and rejections under 35 USC 112(a) due to enablement and under 35 USC 103 are withdrawn. The remaining rejections under 35 USC 112(a) for new matter and written description as well as under 35 USC 112(b) for lack of clarity are maintained and/or altered to address the new claim limitations. New grounds of rejection are detailed to address the new claim limitations.

The applicant is encouraged to review the listing of coupling/condensation agents in claim 6 to verify that they are truly intended to be recited in concert with the polyol backbone currently being claimed. For example, diisocyanate, a currently claimed coupling agent, can crosslink polyols and form polyurethanes. Thus if employed as a coupling agent for the sidechains of the claimed polymer, it could also covalently crosslink the backbone chains to one another. This seems contrary to the emphasis of the disclosure on non-covalent layering in the corona of the claimed micelles.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/           Examiner, Art Unit 1615